Citation Nr: 0317891	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease prior to February 23, 
2001.

3.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease from February 23, 2001.

4.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from May 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran is service connected for hypertension evaluated 
as 10 percent disabling.  Based on a hospital summary showing 
that he was hospitalized in February 2000 for a multiple 
vessel coronary artery bypass graft, the RO assigned a 
temporary total evaluation effective from the date of 
hospitalization.  The RO re-established the pre-
hospitalization evaluation of 10 percent effective from June 
1, 2000 for the condition then characterized as coronary 
artery bypass with hypertension.  The veteran disagreed and 
sought a 100 percent schedular rating.

This matter also arises from a November 2001 rating decision 
that confirmed and continued a 40 percent evaluation for 
diabetes mellitus and denied entitlement to a TDIU.  

In a February 2003 rating decision, the RO granted service 
connection for coronary artery disease status post bypass 
surgery and the effective date for its separation from 
hypertension was February 2000.  

The RO established a separate evaluation for coronary artery 
disease status post bypass surgery and assigned a temporary 
total evaluation due to the bypass surgery, assigned a 10 
percent evaluation after the three month recovery period 
effective from June 2000, and assigned a 30 percent 
evaluation effective from February 2001.  

Also in the February 2003 rating decision, the RO confirmed 
and continued the 10 percent evaluation for hypertension and 
the 40 percent evaluation for diabetes mellitus.  

The veteran was notified of the February 2003 rating decision 
in a supplemental statement of the case issued in February 
2003.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In September 2002, the RO sent the appellant a development 
letter on the issues of an increased rating for coronary 
artery bypass with hypertension and diabetes, and entitlement 
to a TDIU referable to the notice requirements of the VCAA 
pursuant to Quartuccio.  However, the appellant was only 
provided 60 days to respond.  Therefore, the letter is not 
consistent with the requirements of 38 U.S.C. § 5103(b) as 
set forth in Disabled American Veterans.  

The Board notes that earlier, in April 2001, the RO had sent 
the appellant a development letter on the issue of 
entitlement to a TDIU referable to the notice requirements of 
the VCAA pursuant to Quartuccio.  Although the appellant was 
only provided 60 days to respond, he was also notified that 
if information or evidence was received within one year from 
the date of the letter and he was entitled to VA benefits, 
the payments might be able to be paid from the date of 
receipt of his claim and more than one year has passed.  

Adjudication of the TDIU issue, however, is deferred as it is 
inextricably intertwined with the claims for increased 
ratings on appeal.   

The Board also notes that a VCAA letter has not been sent on 
the issue of entitlement to an initial rating in excess of 10 
percent prior to February 23, 2001 and in excess of 30 
percent from February 23, 2001 for coronary artery disease.  
The RO's failure to issue development letters consistent with 
the notice requirements of the VCAA compels remand.  

In addition, in VA Form 9 the veteran stated he wished to 
appeal all of the issues listed on the supplemental statement 
of the case.  The Board considers this a notice of 
disagreement on the separate initial evaluation now in effect 
for coronary artery disease status post bypass surgery.  A 
notice of disagreement as to this issue was not in evidence 
prior to the February 2003 supplemental statement of the 
case.  Where there has been an initial RO adjudication of a 
claim and a notice of disagreement (NOD) as to its denial, 
the claimant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter on the issues appealed 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra.  The RO should advise the 
appellant that he has up to one year 
after the VCAA notice letter is provided 
to submit additional evidence, and that, 
if the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  

3.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
entitlement to an initial evaluation in 
excess of 10 percent prior to February 
23, 2001 and in excess of 30 percent from 
February 23, 2001 for coronary artery 
disease.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


